internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------- ----------------------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc tege eb hw plr-137543-09 date december legend city ------------------------------------------------------------ ------------------------------------ city council ------------------------------------------ plan and trust -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -- dear ---------------- facts city is a political_subdivision of state city established plan and trust to fund payment of post-employment medical insurance premiums for eligible employees trust is governed by a board_of trustees consisting of city treasurer finance director a city council member and two city residents the trustees will accept and account for the contributions from the city will keep contributions separate from other city operating funds will invest and reinvest the contributions and will make payments to retired employees for the exclusive benefit of retired employees and for the purpose of paying for post-employment medical benefits the amounts of the payments are determined by a formula described in plan and are used to pay a portion of health insurance premiums employees or former employees of the city may not contribute funds to the trust in connection with their post- employment medical benefits contributions to the trust are irrevocable unless improperly contributed city through trust will reimburse each eligible retired employee directly for city’s share of the retired employee’s medical_insurance_premium plr-137543-09 upon proof of payment of premium or will provide the retired employee with a check payable to the retired employee’s medical insurer for city’s share of premium which the retired employee must then turn over to the medical insurer city does not provide benefits under plan and trust to individuals who do not qualify as a retiree’s spouse or dependent under sec_152 of the internal_revenue_code the code retired employees may not make pre-tax contributions to pay for medical benefits neither active employees nor retirees have the option to cash_out amounts in plan ie eligible retirees may not receive cash or other taxable benefits in lieu of post- retirement medical benefits sick or vacation benefits may not be converted to retiree medical benefits all retiree medical benefits terminate months after the death of the retired employee or months after the date the employee’s age and years_of_service equal except in the case of a surviving_spouse or dependent who is permanently disabled during the life of the employee_trust income will include city contributions and investment_income no portion of the principal or income of trust shall be used for or diverted to any purpose other than the payment of plan benefits and the reasonable expenses_incurred in the supervision and administration of trust private interests will neither participate in nor benefit from the operation of plan and trust other than as providers of goods or services for reasonable_compensation the trust agreement may be amended at any time by an ordinance adopted by city council except that no amendment may authorize any part of trust corpus or income to be used for or diverted to purposes other than the exclusive benefit of plans’ participants or the payment of trust expenses trust is irrevocable further plan and trust may be terminated at any time by the trustees provided there are no participants eligible for plan and trust benefits upon termination of plan and trust and satisfaction of all liabilities of trust any remaining assets shall be returned to city in no event will trust assets be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of an essential_governmental_function and accruing to a state or a political_subdivision of a state in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or plr-137543-09 municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling stated that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct the ruling concluded that because the participating political subdivisions have an unrestricted right to receive in their own right their proportionate share of the investment fund’s income as it is earned the fund’s income accrues to them within the meaning of sec_115 in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks arising from their obligations regarding public liability workers’ compensation or employees’ health is excludable from gross_income under sec_115 in this ruling private interests did not materially participate in the organization nor did they benefit more than incidentally from the organization plan and trust provide health benefits to retired employees of city a political_subdivision of state providing health benefits to current and retired government employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 plan and trust perform an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to city and the benefit to the participating employees is incidental to the public benefit see revrul_90_74 sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items however sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or plr-137543-09 fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code sec_301_7701-4 of the procedure and administration regulations provides that in general an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit if an entity has both associates and a business_purpose it cannot be classified as a_trust for federal_income_tax purposes sec_6012 provides in general that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income shall make a return with respect to income taxes under subtitle a based on the information submitted and representations made we conclude as follows the income of trust is derived from the exercise of an essential_governmental_function and will accrue to the political_subdivision of a state for purposes of sec_115 consequently we rule that trust’s income is excludable from gross_income under sec_115 of the code trust is classified as a_trust for federal_income_tax purposes under sec_301_7701-4 accordingly no annual income_tax return must be filed by trust pursuant to sec_6012 because any income realized by trust is excluded from gross_income under sec_115 plr-137543-09 contributions paid to plan and payments made from plan which are used exclusively to pay for the accident or health coverage of retired employees their spouses and dependents as defined in sec_152 of the code are excludable from the gross_income of retired employees and retired employees’ spouses and dependents under sec_106 and sec_105 of the code no opinion is expressed concerning the federal tax consequences of plan and trust under any other provision of the code other than those specifically stated herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
